Per Curiam.
This case was tried before Judge Campbell and a jury in the Hudson Circuit Court. The jury found for the plaintiff, whereupon the court entered an appropriate judgment against the defendant. The defendant has appealed, alleging as grounds therefor that the trial court refused to nonsuit the plaintiff or to direct a verdict for the defendant; and that certain illegal testimony was admitted. The record before us does not contain any exception or objection to adverse rulings by the trial judge, and, therefore, nothing is presented for review by this court. Kargman v. Carlo, 85 N. J. L. 632; Miller v. Delaware River Transportation Co., Id. 700; Lams v. Fish, 86 Id. 321.
The judgment under review must be affirmed.
For affirmance—The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgh, Teri-iune, Heppeni-ieimer, Williams, Taylor, JJ. 15.
For reversal—-None.